UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1393


ZACHARIE K. KENGNE,

                  Plaintiff - Appellant,

             v.

SALLY STRING; ELIZABETH (Owner of Liz Hair Design),

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-00712-AW)


Submitted:    July 23, 2009                 Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Zacharie K. Kengne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Zacharie   K.     Kengne    appeals    a    district   court    order

dismissing his complaint as frivolous.                   We have reviewed the

record and agree with the district court that Kengne’s complaint

and    his   other   filings    are     difficult   to    distill   and     do   not

contain a claim under the constitution, laws or treaties of the

United States.       Accordingly, we dismiss the appeal as frivolous.

We    dispense   with   oral    argument      because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                       DISMISSED




                                          2